



 
  
Exhibit 10.1


PLAYA HOTELS & RESORTS N.V.
2017 OMNIBUS Incentive Plan
TIME-BASED RESTRICTED SHARES AGREEMENT
COVER SHEET


Playa Hotels & Resorts N.V. (the “Company”) hereby grants Shares to the Grantee
named below, subject to the vesting and other conditions set forth below (the
“Restricted Shares”). Additional terms and conditions of the Restricted Shares
are set forth on this cover sheet and in the attached Time-Based Restricted
Shares Agreement (together, the “Agreement”), and in the Playa Hotels & Resorts
N.V. 2017 Omnibus Incentive Plan (as amended from time to time, the “Plan”).


Grant Date:
 
 
Name of Grantee:
 
 
Number of Restricted Shares:
 
 
Vesting Schedule:
 
One-hundred percent (100%) of the Restricted Shares shall vest on the first
anniversary of the Grant Date, subject to your continued Service through such
date.



By your signature below, you agree to all of the terms and conditions described
in this Agreement and in the Plan (a copy of which is also attached). You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this Agreement should appear to be
inconsistent.




Grantee:
 
 
Date:
 
 
 
(Signature)
 
 
 
 
 
 
 
 
 
 
Company:
 
 
Date:
 
 
 
(Signature)
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 



Attachment


This is not a share certificate or a negotiable instrument.





--------------------------------------------------------------------------------





PLAYA HOTELS & RESORTS N.V.
2017 OMNIBUS INCENTIVE PLAN
TIME-BASED RESTRICTED SHARES AGREEMENT
Restricted Shares
This Agreement evidences an award of time-based Restricted Shares in the number
set forth on the cover sheet and subject to the terms and conditions set forth
in this Agreement, the Plan and on the cover sheet.
Transfer of Unvested Restricted Shares
To the extent not yet vested, Restricted Shares may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise encumbered, whether by
operation of law or otherwise, nor may the Restricted Shares be made subject to
execution, attachment, or similar process. If you attempt to do any of these
things, you will immediately and automatically forfeit your Restricted Shares.
Issuance
The Company will issue your Restricted Shares in the name set forth on the cover
sheet.


The issuance of the Restricted Shares will be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates, with the understanding that any ownership of Shares is
mandatorily registered in the Company’s shareholder register. Any unvested
Restricted Shares shall bear the appropriate restrictions imposed by this
Agreement. As your interest in the Restricted Shares vests, the recordation of
the number of Restricted Shares attributable to you will be appropriately
modified if necessary.
Vesting
Your Restricted Shares will vest in accordance with the vesting schedule set
forth on the cover sheet of this Agreement, so long as you continue in Service
on the vesting date set forth on the cover sheet.


Notwithstanding the vesting schedule set forth on the cover sheet of this
Agreement, the Restricted Shares shall become 100% vested upon (i) your
termination of Service due to your death or Disability or (ii) the occurrence of
a Change in Control. No additional portion of your Restricted Shares shall vest
after your Service has terminated for any reason.
Forfeiture of Unvested Restricted Shares
Unless the termination of your Service triggers accelerated vesting of your
Restricted Shares or other treatment pursuant to the terms of this Agreement or
the Plan, you will immediately and automatically forfeit to the Company all of
the unvested Restricted Shares in the event your Service terminates for any
reason.
   






--------------------------------------------------------------------------------





Forfeiture of Rights
If you should take actions in violation or breach of, or in conflict with, any
employment agreement, non-competition agreement, agreement prohibiting the
solicitation of Employees or clients of the Company or any Affiliate,
confidentiality obligation with respect to the Company or any Affiliate,
material Company policy or procedure, or other agreement with, or other material
obligation to, the Company or any Affiliate, the Committee has the right to
cause an immediate forfeiture of your rights to the Restricted Shares awarded
under this Agreement and any gain realized by you with respect to such
Restricted Shares, and the Restricted Shares shall immediately and automatically
expire.
Section 83(b) Election
Under Section 83 of the Code, the Fair Market Value of the Shares on the date
any forfeiture restrictions applicable to such Shares lapse will be reportable
as ordinary income at that time. For this purpose, “forfeiture restrictions”
include the forfeiture as to unvested Restricted Shares described above. You may
elect to be taxed at the time the Restricted Shares are granted, rather than
when such Shares cease to be subject to such forfeiture restrictions, by filing
an election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Grant Date on the cover sheet of this
Agreement. If you are eligible to file an election and elect to do so, you will
have to make a tax payment on the Fair Market Value of the Shares on the Grant
Date. The form for making this election is attached as Exhibit A hereto. Failure
to make this filing within the applicable thirty (30)-day period will result in
the recognition of ordinary income by you as the forfeiture restrictions lapse.


YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY'S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY CODE SECTION 83(b) ELECTION.
Withholding
You agree as a condition of this grant of Restricted Shares that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting or the receipt of the Restricted Shares. In the event
that the Company or any Affiliate determines that any federal, state, local or
foreign tax or withholding payment is required relating to the Restricted
Shares, the Company or any Affiliate will have the right to require such
payments from you or withhold such amounts from other payments due to you from
the Company or any Affiliate, or withhold the delivery of vested Shares
otherwise deliverable under this Agreement. You may elect to satisfy such
obligations, in whole or in part, (i) by causing the Company or any Affiliate to
withhold Shares otherwise issuable to you or (ii) by delivering to the Company
or any Affiliate Shares already owned by you. The Shares so delivered by you
shall have an aggregate Fair Market Value equal to such withholding obligations.
The maximum number of Shares that may be withheld to satisfy any applicable tax
withholding obligations arising from the vesting of the Restricted Shares may
not exceed such number of Shares having a Fair Market Value equal to the maximum
statutory amount required by the Company to be withheld and paid to any federal,
state, local or foreign taxing authority with respect to such vesting of the
Restricted Shares.






--------------------------------------------------------------------------------





Retention Rights
This Agreement and the grant of Restricted Shares evidenced by this Agreement do
not give you the right to be retained by the Company or any Affiliate in any
capacity.
Stockholder Rights
You have the right to vote the Restricted Shares and to receive any dividends
declared or paid on such Shares.  Any stock distributions you receive with
respect to unvested Restricted Shares as a result of any stock split, stock
dividend, combination of shares, or other similar transaction shall be deemed to
be a part of the Restricted Shares and subject to the same conditions and
restrictions applicable thereto.  Any cash dividends paid on unvested Restricted
Shares you hold on the record date for such dividend shall be held by the
Company and subject to the same conditions and restrictions applicable to your
unvested Restricted Shares; provided that, within thirty (30) days after the
date on which the applicable Restricted Shares vest in accordance with the terms
of this Agreement, such dividends shall be paid to you, without interest. You
will immediately and automatically forfeit such dividends to the extent that you
forfeit the corresponding unvested Restricted Shares. Except as described in the
Plan, no adjustments are made for dividends or other rights if the applicable
record date occurs before an appropriate book entry is made (or your certificate
is issued).
 
Your Restricted Shares grant shall be subject to the terms of any applicable
agreement of merger, liquidation, or reorganization in the event the Company is
subject to such corporate activity, consistent with Section 17 of the Plan.
Legends
If and to the extent that the Restricted Shares are represented by certificates
rather than book-entry, all certificates representing the Restricted Shares
issued under this grant shall, where applicable, have endorsed thereon the
following legends:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE, AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A
COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE
HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”


To the extent that ownership of the Restricted Shares is evidenced by a
book-entry registration or direct registration (including transaction advices),
such registration, to the extent not held through a depositary, shall contain an
appropriate legend or restriction similar to the foregoing.
Clawback
The Restricted Shares are subject to mandatory repayment by you to the Company
to the extent you are or in the future become subject to (a) any Company
“clawback” or recoupment policy that is adopted to comply with the requirements
of any Applicable Law, rule or regulation, or otherwise, or (b) any law, rule or
regulation which imposes mandatory recoupment, under circumstances set forth in
such law, rule or regulation.






--------------------------------------------------------------------------------





Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive laws of any other jurisdiction, including but not limited to the
granting and/or issuance of Shares being governed by Dutch law.
The Plan
The text of the Plan is incorporated in this Agreement by reference.
  
Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Restricted Shares. Any prior agreements, commitments,
or negotiations concerning the Restricted Shares are superseded; except that any
written employment, consulting, confidentiality, non-competition,
non-solicitation, and/or severance agreement between you and the Company or any
Affiliate, as applicable, shall supersede this Agreement with respect to its
subject matter.
 
Data Privacy
To administer the Plan, the Company may process personal data about you. Such
data includes, but is not limited to, information provided in this Agreement and
any changes thereto, other appropriate personal and financial data about you,
such as your contact information, payroll information, and any other information
that might be deemed appropriate by the Company to facilitate the administration
of the Plan. By accepting the grant of Restricted Shares, you give explicit
consent to the Company to process any such personal data.
Electronic Delivery
By accepting the grant of Restricted Shares, you consent to receive documents
related to the Restricted Shares by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, and your consent shall remain in effect throughout your term of
Service and thereafter until you withdraw such consent in writing to the
Company.
Code Section 409A
The grant of Restricted Shares under this Agreement is intended to comply with
Code Section 409A (“Section 409A”) to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
and administered to be in compliance with Section 409A. Notwithstanding anything
to the contrary in the Plan or this Agreement, neither the Company, its
Affiliates, the Board, nor the Committee will have any obligation to take any
action to prevent the assessment of any excise tax or penalty on you under
Section 409A, and neither the Company, its Affiliates, the Board, nor the
Committee will have any liability to you for such tax or penalty.



By accepting this Agreement, you agree to all of the terms and conditions
described above and in the Plan.





--------------------------------------------------------------------------------





EXHIBIT A


GRANTEE ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE


The undersigned Grantee hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:
1.
The name, address, and social security number of the undersigned:

Name:                                    
Address:                                 
___________________________________________________________            
Social Security No.:                             
2.
Description of property with respect to which the election is being made:

common shares in the capital of Playa Hotels & Resorts N.V. (the “Company”),
with a par value of EUR 0.10 per share.
3.
The date on which the property was transferred is ____________, 20__.

4.
The taxable year to which this election relates is calendar year 20__.

5.
Nature of restrictions to which the property is subject:

The shares of common stock are subject to the provisions of a Restricted Shares
Agreement between the undersigned and the Company. The common shares are subject
to forfeiture under the terms of the Restricted Shares Agreement.
6.
The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Treasury Regulations section 1.83-3(h)) was $__________ per share, for a
total of $__________.

7.
The amount paid by taxpayer for the property was $__________.

8.
The amount to include in gross income is $__________.

9.
A copy of this statement has been furnished to the Company.

Dated: _____________, 20__
_____________________________________________        Taxpayer’s Signature
_____________________________________________    
Taxpayer’s Printed Name





--------------------------------------------------------------------------------





PROCEDURES FOR MAKING ELECTION
UNDER SECTION 83(b) of the INTERNAL REVENUE CODE 


The following procedures must be followed with respect to the attached form for
making an election under Section 83(b) of the Internal Revenue Code in order for
the election to be effective:1


1.    You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within thirty (30) days
after the Grant Date of your Restricted Shares.


2.    At the same time you file the election form with the IRS, you must also
give a copy of the election form to the Secretary of the Company.


















































































__________________________
1 Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.



